UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

AARON FRANCOIS (#603619)
CIVIL ACTION

VERSUS
16-637-SDD-RLB

STEPHANIE LAMARTINIERE, ET AL.

RULING

This matter comes before the Court on the Plaintiff's Objection and Request for
Reconsideration (Rec. Doc. 208) which the Court construes as a Motion for Relief Under
Rule 60(b). This Motion shall be denied.

On May 24, 2019, the Magistrate Judge issued a Report and Recommendation
(Rec. Doc. 204) recommending that the Plaintiffs Cross Motion for Summary Judgment
be denied, the Plaintiffs claims against Jane Doe 4 be dismissed without prejudice, and
the remaining Defendants’ Motion for Summary Judgment be granted, dismissing the
Plaintiffs claims against the remaining Defendants with prejudice. The Plaintiff objected
to the Magistrate Judge’s Report and Recommendation. See Rec. Doc. 205. After
considering the Plaintiff's objections, the Plaintiff's claims were dismissed as set forth
above. See Rec. Docs. 206 and 207. The Plaintiff has now filed the instant motion,
presumably pursuant to Rule 60(b)(6) since the Plaintiff has not provided any factual
assertions which would support the applicability of any of the first five subsections of Rule
60(b).

Rule 60(b)(6) allows a Court to vacate a judgment for “any other reason that

justifies such relief? and provides a residual clause meant to cover unforeseen
contingencies and to accomplish justice in exceptional circumstances. Steverson v.
GlobalSantaFe Corp., 508 F.3d 300, 303 (5th Cir. 2007). The relief afforded by Rule
60(b)(6) is meant to be extraordinary relief, and it requires that the moving party make a
showing of extraordinary circumstances justifying such relief, Hess v. Cockrell, 281 F.3d
212, 216, (5th Cir. 2002).

In the instant motion, the Plaintiff has made no showing of unusual or unique
circumstances to support the application of Rule 60(b)(6). Rather, the Plaintiff asserts
that the conclusions of the Magistrate Judge were clearly wrong. This argument has
already been considered by the Court in reviewing the Plaintiffs objections to the
Magistrate Judge's Report and Recommendation. As such, the Plaintiff has not shown
that he is entitled to relief. Accordingly,

IT IS ORDERED that the Plaintiff's Motion for Relief Under Rule 60(b) (Rec. Doc.
208) be and is hereby DENIED.

Signed in Baton Rouge, Louisiana on July 18, 2019.

lay Mella

CHIEF 4 E SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
